DETAILED ACTION
This Final Action is in response to the amended claims and remarks filed on 12/17/2021.
Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czachor (US 5,316,437).
As to claim 1 Czachor discloses an annular fluid flow control or metering device (figures 4) comprising: first (#74) and second (62) annular plates disposed in an annular flow path (126, 128),
 the first annular plate and the second annular plate being made of different first and second materials (column 6 lines 30-45),
 the first annular plate (62) having a lower first coefficient of thermal expansion than a second coefficient of thermal expansion of the second annular
(74) plate,
the first annular plate abutting or in contact with the second annular plate (shown in the figures 4),
the first annular plate including at least one first metering aperture (76, 78, 80), and the second annular plate being more thermally responsive than the first annular plate wherein the second annular plate being configured to radially grow and shrink to at least partly obstruct the at least one first metering aperture (76, 78, 80) for metering or controlling a flow of fluid through the at least one first metering aperture.

As to claim 2 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 1, further comprising axially extending guide pins (102, 106) disposed between the first and second annular plates for maintaining circumferential or angular relationship or alignment of the first and second annular plates.

As to claim 3 Czachor discloses the annular fluid flow control or metering device as claimed in Claim 1, further comprising axially extending guide pins (figure 5 #106) fixed to or attached to the second annular plate (figure 5 # 20) and the axially extending guide pins extending through radially extending slots (figure 5 # 102) in the first annular plate (62).

As to claim 5 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 1, further comprising the second annular plate including at least one second metering aperture (76, 78, 80).

13. As to claim 6 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 5, further comprising: 
axially extending guide pins (figure 5 #106) disposed between the first and second annular plates for maintaining circumferential or angular relationship or alignment of the first and second annular plates, 
axially extending guide pins (figure 5 #106) fixed to or attached to the second annular plate (figure 5 #20), and the axially extending guide pins extending through radially extending slots (figure 5 #102) in the first annular plate.

As to claim 7 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 1, further comprising: 
the first annular plate (62) including a first annular row of first metering apertures (82) including the at least one first metering aperture, 
the second annular plate (20) including a second annular row of second metering apertures (80), and 
the second annular plate (20) being more thermally responsive than the first annular plate wherein the second annular plate being configured to radially grow and shrink to at least partly align the first and second metering apertures respectively (column 6 lines 30-45),.

As to claim 8 Czachor discloses the annular fluid flow control or metering device as claimed in Claim 1, further comprising one or both of the first (74) and second (62) annular plates being segmented into first and second pluralities of first and second plate segments respectively (shown segmented in figure 4).


As to claim 9 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 1, further comprising: 
the first annular plate being segmented into a first plurality of first plate segments (shown in figure 4), the first plurality of first plate segments (74) including a first plurality of first metering apertures (76, 78) including the at least one first metering aperture (80), 
axially extending guide pins (106) fixed to or attached to the second annular plate (74) and extending through radially extending slots (102) in the first plate segments (62), and 
axially extending retaining pins fixed to or attached to the second annular plate and extending through retaining apertures extending axially through the first plate segments (shown in figure 4).

As to claim 10 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 9, further comprising: ° the second annular (74) plate including a second annular row of second metering apertures (78),
the second annular plate being more thermally responsive than the first annular plate wherein the second annular plate being configured to radially grow and shrink to at least partly align the first and second metering apertures respectively (column 6 lines 30-45), 
the axially extending guide pins (106) and the radially extending slots (102) positioned radially inwardly of the axially extending retaining pins and the retaining apertures (shown in figure 5), and 
the second metering apertures positioned radially outwardly of the guide pins or the second metering apertures positioned radially between the guide pins and the axially extending retaining pins and the retaining apertures (shown in figure 4).

As to claim 11 Czachor discloses the annular fluid flow control or metering device as Claimed in Claim 10, further comprising the first and second apertures having widths (W) in a circumferential direction (C), lengths (L) in a radial direction (A), and the widths (W) being less or greater than lengths (L). (Shown in the figure 5 both apertures have a length and width. That are not equal. But either greater than or less than the other.) 


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
In response to applicant's argument “Czachor is directed to improving buckling margin and cyclic life of outer casing 22 by reducing bulk temperature differential between outer casing 22 and inner hub 20' by actuation of valve means 60 during transient operating conditions of engine 10. As such, the valve means 60 is only configured to control fluid flow from the hot gas stream 16. In fact, Czachor explicitly states that “[t]he flow of hot gases depicted by arrow 120 exits inner hub 20' through holes 80 in aft wall 74 as depicted by arrow 124.”
In contrast, amended claim 1 requires the second annular plate being configured to radially grow and shrink to at least partly obstruct the at least one first metering aperture for metering or controlling a flow of fluid within a cooling circuit of the turbofan gas turbine engine through the at least one first metering aperture. The flow of hot gases depicted by 120 in Czachor cannot reasonably be considered within the cooling circuit of the engine.”, a recitation of the intended use of the claimed invention .


Allowable Subject Matter
Claim 4 is allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747